DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratas et al. (hereinafter Pratas), U.S. Patent Application Publication 2017/0277658 in view of Nurvitadhi et al. (hereinafter Nurvitadhi), U.S. Patent Application Publication 2018/0315158.
Regarding Claim 1, Pratas discloses a processing circuit comprising: 
a plurality of processing elements performing computation processes [“multiple cores 202A – N” ¶58; Fig. 2, 6; “a set of PUs 1300-1303 “ ¶101; “PU” Fig. 13]; 
a plurality of auxiliary memories, each of the plurality of auxiliary memories corresponding to one of the plurality of processing elements and each of the plurality of auxiliary memories being coupled to another two of the plurality of auxiliary memories [“Cache Unit(s) 204A – 204N” Fig. 2; “Cache Unit(s) 504A-504N” Fig. 6]; 
a system memory coupled to all of the plurality of auxiliary memories and configured to be accessed by the plurality of processing elements [“one or more shared cache units 206” ¶60; Fig. 2, 6]; and 
according to a neural network computation [“Artificial Neural Network” ¶87, 92].
wherein in response to that a first-round task including the different computation tasks and the different transmission tasks are completed, the MCU allocates a second-round task for the NoC structure [“PUs 1300-1303 may compute a different logical neuron each cycle.” ¶107; Note: new tasks would be assigned each cycle to continue the process].
However, Pratas fails to explicitly disclose a configuration module coupled to the plurality of processing elements, the plurality of auxiliary memories corresponding to the plurality of processing elements and the system memory to form a network-on-chip (NoC) structure, the configuration module statically configuring computation operations of the plurality of processing elements and data transmissions on the NoC structure,
wherein the configuration module includes a micro control unit (MCU) and a direct memory access (DMA) engine, and the MCU statically allocates the neural network computation into different computation tasks performed by the plurality of processing elements and different transmission tasks performed by the DMA engine.
Nurvitadhi discloses a configuration module coupled to the plurality of processing elements, the plurality of auxiliary memories corresponding to the plurality of processing elements and the system memory to form a network-on-chip (NoC) structure [“scheduler” ¶54; Fig. 2A; “machine learning scheduler controller” ¶201; Fig. 15B], the configuration module statically configuring computation operations of the plurality of processing elements and data transmissions on the NoC structure [“scheduler 210 ensures that the processing cluster array 212 is properly configured and in a valid state before tasks are distributed to the processing clusters of the processing cluster array 212” ¶54; Fig. 2A; “The machine learning scheduler controller 1422, in one embodiment, includes a micro-controller 1520 configured to execute instructions or commands to enable machine learning scheduling and task management logic 1526.” ¶201; Fig. 15B],
wherein the configuration module includes a micro control unit (MCU) [“includes a micro-controller” ¶201; Fig. 15B] and a direct memory access (DMA) engine [“a DMA controller” ¶208; Fig. 18], and the MCU statically allocates the neural network computation into different computation tasks performed by the plurality of processing elements and different transmission tasks performed by the DMA engine [“scheduler 210 ensures that the processing cluster array 212 is properly configured and in a valid state before tasks are distributed to the processing clusters of the processing cluster array 212” ¶54; Fig. 2A; “The machine learning scheduler controller 1422, in one embodiment, includes a micro-controller 1520 configured to execute instructions or commands to enable machine learning scheduling and task management logic 1526.” ¶201; Fig. 15B; “a DMA memory transfer of data to, from, and between modules” ¶208].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas and Nurvitadhi before him before the effective filing date of the claimed invention, to modify the circuit of Pratas to incorporate the neural network controls of Nurvitadhi.
Given the advantage of configuring the system for efficiency implementation of the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Pratas and Nurvitadhi disclose the processing circuit as recited in claim 1.
However, Pratas fails to explicitly disclose the configuration module further comprising: 
the MCU coupled to the plurality of processing elements and implementing the static configuration; and 
the DMA engine coupled to the MCU, the plurality of auxiliary memories, and the system memory, the DMA engine processing DMA transmissions between one of the auxiliary memories and the system memory or DMA transmissions among the plurality of auxiliary memories according to configuration of the MCU.
Nurvitadhi discloses the configuration module further comprising: 
the MCU coupled to the plurality of processing elements and implementing the static configuration [“a micro-controller 1520 configured to execute instructions or commands” ¶201; Fig. 2A, 15B]; and 
the DMA engine coupled to the MCU, the plurality of auxiliary memories, and the system memory, the DMA engine processing DMA transmissions between one of the auxiliary memories and the system memory or DMA transmissions among the plurality of auxiliary memories according to configuration of the MCU [“a DMA controller 1803 to enable a DMA memory transfer of data to, from, and between modules” ¶208; Fig. 2A, 15B, 18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas and Nurvitadhi before him before the effective filing date of the claimed invention, to modify the combination to incorporate a well-known microcontroller and DMA of Nurvitadhi.
Given the advantage of using well-known components to process and store information to enable the invention in a compact circuit, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 3, Pratas and Nurvitadhi disclose the processing circuit as recited in claim 1.
However, Pratas fails to explicitly disclose wherein the data transmissions on the NoC structure comprise DMA transmissions among the plurality of auxiliary memories and DMA transmissions between one of the auxiliary memories and the system memory.
Nurvitadhi discloses wherein the data transmissions on the NoC structure comprise DMA transmissions among the plurality of auxiliary memories and DMA transmissions between one of the auxiliary memories and the system memory [“a DMA controller 1803 to enable a DMA memory transfer of data to, from, and between modules” ¶208; Fig. 2A, 15B, 18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas and Nurvitadhi before him before the effective filing date of the claimed invention, to modify the combination to incorporate the well-known operations of a DMA of Nurvitadhi.
Given the advantage of using well-known components to transmit data in a reliable fashion without the need to interact with the central processor which increases the speed of the system, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 4, Pratas and Nurvitadhi disclose the processing circuit as recited in claim 1.  Pratas further discloses wherein the data transmissions on the NoC structure comprise data transmissions between one of the plurality of processing elements and the system memory and data transmissions between one of the plurality of processing elements and another two of the plurality of auxiliary memories [“a set of one or more bus controller units 216” ¶58, 66; Fig. 2, 6].

Regarding Claim 5, Pratas and Nurvitadhi disclose the processing circuit as recited in claim 1.  Pratas further discloses wherein each of the plurality of auxiliary memories comprises three vector memories, first of the vector memories stores weight, second of the vector memories is configured to be read or written by a corresponding one of the plurality of processing elements, and third of the vector memories is configured for the data transmissions on the NoC structure [“physical register file(s) unit 158 comprises a vector registers unit, a write mask registers unit, and a scalar registers unit. These register units may provide architectural vector registers, vector mask registers, and general purpose registers.” ¶52; Fig. 1B].

Regarding Claim 9, Pratas and Nurvitadhi disclose the processing circuit as recited in claim 1.  Pratas further discloses wherein the plurality of processing elements and the plurality of auxiliary memories corresponding to the plurality of processing elements form a plurality of computation nodes [“multiple cores 202A – N” ¶58; Fig. 2, 6; “a set of PUs 1300-1303 “ ¶101; “PU” Fig. 13; “Cache Unit(s) 204A – 204N” Fig. 2; “Cache Unit(s) 504A-504N” Fig. 6].
However, Pratas fails to explicitly disclose the configuration module establishes a phase sequence for the plurality of computation nodes according to the neural network computation and instructs each of the computation nodes to transmit data to another of the computation nodes according to the phase sequence.
Nurvitadhi discloses the configuration module establishes a phase sequence for the plurality of computation nodes according to the neural network computation and instructs each of the computation nodes to transmit data to another of the computation nodes according to the phase sequence [“scheduler 210 can allocate work to the clusters 214A-214N of the processing cluster array 212 using various scheduling and/or work distribution algorithms” ¶55].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas and Nurvitadhi before him before the effective filing date of the claimed invention, to modify the combination to incorporate sequences of instructions scheduled for operation during the cycles of Nurvitadhi.
Given the advantage of processing the neural network computations in an organized manner for efficient processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11 is rejected on the same grounds as claim 1.
Claim 12 is rejected on the same grounds as claim 2.
Claim 13 is rejected on the same grounds as claim 3.
Claim 14 is rejected on the same grounds as claim 4.
Claim 15 is rejected on the same grounds as claim 5.
Claim 19 is rejected on the same grounds as claim 9.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Nurvitadhi, in view of Yuenyongsgool et al. (hereinafter Yuenyongsgool), U.S. Patent Application Publication 2009/0228616.
Regarding Claim 6, Pratas and Nurvitadhi disclose the processing circuit as recited in claim 5.  Pratas further discloses wherein each of the vector memories is a dual-port static random access memory (SRAM) [“SRAM” ¶78, 83; Fig. 6].
However, Pratas fails to explicitly disclose one of the two ports is configured for being read or written by a corresponding one of plurality of processing elements, while the other port of the two ports is configured for DMA transmissions with the system memory or one of the auxiliary memories corresponding to another of the plurality of processing elements [“dual port static random access memory ( SRAM) coupled to a central processing unit (CPU) and a direct memory access ( DMA) peripheral” ¶6; Fig. 1].
Yuenyongsgool discloses one of the two ports is configured for being read or written by a corresponding one of plurality of processing elements, while the other port of the two ports is configured for DMA transmissions with the system memory or one of the auxiliary memories corresponding to another of the plurality of processing elements [“dual port static random access memory ( SRAM) coupled to a central processing unit (CPU) and a direct memory access ( DMA) peripheral” ¶6; Fig. 1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas, Nurvitadhi and Yuenyongsgool before him before the effective filing date of the claimed invention, to modify the combination to incorporate the dual port SRAM with one port going to a processor and another to the DMA of Yuenyongsgool.
Given the advantage of a processor and a high speed DMA peripheral sharing memory by coupling to a dual port SRAM so as allow independent accesses by the CPU and DMA peripheral without any type of memory bus arbitration between the CPU and DMA peripheral during their respective memory accesses., one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 16 is rejected on the same grounds as claim 6.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Nurvitadhi, in view of Ussery et al. (hereinafter Ussery), U.S. Patent Application Publication 2001/0025363.
Regarding Claim 7, Pratas and Nurvitadhi disclose the processing circuit as recited in claim 5.  Pratas further discloses each of the plurality of auxiliary memories further comprising: 
a command memory coupled to a corresponding one of the plurality of processing elements, the configuration module storing a command of the neural network computation in the corresponding command memory, the corresponding one of the plurality of processing elements performing the computation processes of the neural network computation on the weight and the data stored in the two of the vector memories according to the command [“instruction cache unit 134” ¶51; Fig. 1B; “core 190 may support one or more instructions sets” ¶55, 62].
However, Pratas fails to explicitly disclose a crossbar interface comprising a plurality of multiplexers, coupled to the vector memories in the plurality of auxiliary memories, and determining whether the vector memories are configured for storing the weight, for being read or written by the corresponding one of the plurality of processing elements, or for the data transmissions on the NoC structure.
Ussery discloses a crossbar interface comprising a plurality of multiplexers, coupled to the vector memories in the plurality of auxiliary memories, and determining whether the vector memories are configured for storing the weight, for being read or written by the corresponding one of the plurality of processing elements, or for the data transmissions on the NoC structure [“the data communication module 114 includes an array of bus multiplexers that performs the function of a crossbar switch.” ¶42].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas, Nurvitadhi and Ussery before him before the effective filing date of the claimed invention, to modify the combination to incorporate the crossbar interface of Ussery.
Given the advantage of being able to route data using a compact switch for increased efficiency in the circuit, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 17 is rejected on the same grounds as claim 7.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Nurvitadhi, in view of Wersing et al. (hereinafter Wersing), U.S. Patent Application Publication 2003/0002731.
Regarding Claim 8, Pratas and Nurvitadhi disclose the processing circuit as recited in claim 1.  Pratas further discloses wherein the plurality of processing elements and the plurality of auxiliary memories corresponding to the plurality of processing elements form a plurality of computation nodes [“multiple cores 202A – N” ¶58; Fig. 2, 6; “a set of PUs 1300-1303 “ ¶101; “PU” Fig. 13; “Cache Unit(s) 204A – 204N” Fig. 2; “Cache Unit(s) 504A-504N” Fig. 6].
However, Pratas fails to explicitly disclose the configuration module divides a feature map associated with the neural network computation into a plurality of sub-feature map data and instructs the plurality of computation nodes to perform parallel processing on the plurality of sub-feature map data, respectively
Wersing discloses the configuration module divides a feature map associated with the neural network computation into a plurality of sub-feature map data and instructs the plurality of computation nodes to perform parallel processing on the plurality of sub-feature map data, respectively [“The process can be performed in parallel by implementing the feature map as a plane of neurons whose weights vectors are constrained to be equal. That is, units in a feature map are constrained to perform the sane operation on different parts of the image.” ¶11].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas, Nurvitadhi and Wersing before him before the effective filing date of the claimed invention, to modify the combination to incorporate dividing the feature map up and running it in parallel of Wersing.
Given the advantage of faster processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 18 is rejected on the same grounds as claim 8.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123